BATTERY AND MANUFACTURING METHOD THEREOF

Primary Examiner: Gary Harris 		Art Unit: 1727       March 18, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/14/2020 was considered by the examiner.

Drawings
4.	The drawings were received on 03/26/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7, 9-11 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. US 2017/0338470.
 	As to Claim 1, Inoue discloses a lithium-ion battery [0003], comprising: at least one lithium-ion battery cell (see figure 15A); and at least one switching element (Switching control circuits BT01-BT07, [0276]).  Wherein each of the at least one switching element is respectively connected to one or more of the at least one lithium-ion battery cell to control the one or more of the at least one lithium-ion battery cell (see figure 21) [0276-0300].  
 	As to Claim 2, Inoue discloses the lithium-ion battery according to claim 1, wherein the lithium-ion battery cell comprises a first electrode and a second electrode, and each of the first electrode and the second electrode is respectively connected to one of the at least one switching element (see figure 21).  
 	As to Claim 3
The lithium-ion battery further comprises a first power line; the lithium-ion battery cell comprises a first electrode and a second electrode (see figures 21-26), and the first electrode is connected to the first power line through a first thin film transistor (see figures 21-26, [0259]).  Wherein the first thin film transistor comprises a source electrode and a drain electrode (see figure 23, for instance A1, A2, B1 & B2).  One of the source electrode and the drain electrode of the first thin film transistor is connected to the first electrode (see figure 23), and another one of the source electrode and the drain electrode of the first thin film transistor is connected to the first power line [0291-0316].  
 	As to Claim 4, Inoue discloses the lithium-ion battery according to claim 3, further comprising a second power line (see figure 23).  Wherein the second electrode of the lithium-ion battery cell is connected to the second power line through a second thin film transistor (see figure 24, [0316]).  Wherein the second thin film transistor comprises a source electrode and a drain electrode (BT01 & BT02), one of the source electrode and the drain electrode of the second thin film transistor is connected to the second electrode [0315-0316], and another one of the source electrode and the drain electrode of the second thin film transistor is connected to the second power line (see figure 24).  
 	As to Claim 5, Inoue discloses the lithium-ion battery according to claim 4, further comprising a control circuit (BT14) configured to control each of the at least one lithium-ion battery cell to be charged and discharged [0300].
A gate electrode of the first thin film transistor and/or a gate electrode of the second thin film transistor is connected to the control circuit [0307].  
 	As to Claim 6, Inoue discloses the lithium-ion battery according to claim 5, wherein the first power line and/or the second power line is connected to the control circuit (see figures 21-26).  
 	As to Claim 7, Inoue discloses the lithium-ion battery according to claim 3, wherein each of the at least one lithium- ion battery cell comprises a first (negative) electrode current collector, a first (negative) electrode, an electrolyte (active material) layer [0414].  A second electrode, and a second electrode current collector, and the first electrode current collector, the first electrode, the electrolyte layer, the second electrode, and the second electrode current collector are disposed in a stack manner; the first electrode current collector is in a same layer as one of a gate electrode layer and a source-drain electrode layer of the thin film transistor [0425-0429].  
	As to Claim 9, Inoue discloses the lithium-ion battery according to claim 7, wherein the electrolyte layer is inherently a solid electrolyte layer (a solid-state battery, [0117]).  See MPEP 2112.
 	As to Claim 10, Inoue discloses a manufacturing method of a lithium-ion battery (see abstract, [0001] and figure 15A), comprising: forming at least one lithium-ion battery cell (see figure 15A); and forming at least one switching element (see figure 21) [0276-0300].  Wherein each of the at least one switching element is formed to be respectively connected to one or more of the at least one lithium-ion battery cell to control the one or more of the at least one lithium-ion battery cell (see figure 21) [0276-0300].  
 	As to Claim 11, Inoue discloses the manufacturing method of the lithium-ion battery according to claim 10, wherein the switching element is a thin film transistor 
The forming the thin film transistor comprises forming a gate electrode layer and a source-drain electrode layer (see figure 23, for instance A1, A2, B1 & B2).  
 	As to Claim 14, Inoue discloses the manufacturing method of the lithium-ion battery according to claim 12, wherein the electrolyte layer is inherently a solid electrolyte layer (a solid-state battery, [0117]).  See MPEP 2112.

Allowable Subject Matter
7.	Claims 8, 12 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 8 requires the lithium-ion battery according to claim 7, wherein the second electrode current collector is in a same layer as another one of the gate electrode layer and the source-drain electrode layer of the thin film transistor.  
 	Claim 12 requires the manufacturing method of the lithium-ion battery according to claim 11, wherein the forming the lithium-ion battery cell comprises forming a first electrode current collector, a first electrode, an electrolyte layer.  A second electrode current collector, and a second electrode, and the first electrode current collector, the first electrode, the electrolyte layer, the second electrode current collector, and the second electrode are formed in a stack manner; the first electrode current collector and one of the gate electrode layer and the source-drain electrode layer are formed by using a same film layer.  
 	Claim 13 requires the manufacturing method of the lithium-ion battery according to claim 12, wherein the second electrode current collector and another one of the gate electrode layer and the source-drain electrode layer are formed by using a same film layer.  
 	There is sufficient specificity when the above objected claims are added to the independent claim and any intervening claim.  This clearly describes the invention as illustrated in for instance in figures 4-7 of the instant application. 

8.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727